
	
		I
		112th CONGRESS
		2d Session
		H. R. 5735
		IN THE HOUSE OF REPRESENTATIVES
		
			May 10, 2012
			Mr. Stivers (for
			 himself and Mr. Reyes) introduced the
			 following bill; which was referred to the Committee on Armed Services, and in
			 addition to the Committee on Veterans’
			 Affairs, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To provide for the establishment of a Tomb of Remembrance
		  at Arlington National Cemetery for interment of cremated fragments of the
		  remains of members of the Armed Forces killed in Afghanistan, Iraq, or a
		  subsequent conflict when the fragments are unidentifiable by use of DNA testing
		  or other means because of the condition of the fragments, are unclaimed, or are
		  identified and authorized by the person designated to direct disposition of the
		  remains for internment in such memorial.
	
	
		1.Establishment of Tomb of
			 Remembrance at Arlington National Cemetery
			(a)Establishment
			 requiredThe Secretary of
			 Defense shall establish at an appropriate location in Arlington National
			 Cemetery a Tomb of Remembrance for the interment of cremated fragments of the
			 remains of members of the Armed Forces killed in the conflicts specified in
			 subsection (b) when one of the conditions specified in subsection (c) applies
			 with respect to the remains.
			(b)Covered
			 conflictsThe Tomb of
			 Remembrance shall be established for the following conflicts:
				(1)Operation Enduring
			 Freedom in Afghanistan.
				(2)Operation Iraqi
			 Freedom and Operation New Dawn in Iraq.
				(3)Any war declared
			 or contingency operation designated after the date of the enactment of this Act
			 from which there are remains described in subsection (c).
				(c)Remains
			 authorized for internmentSubsection (a) applies to fragments of the
			 remains of a deceased member of the Armed Forces described in such subsection
			 (or fragments reasonable believed to be from the remains of a deceased member
			 of the Armed Forces described in such subsection) that—
				(1)are unidentifiable by use of DNA testing or
			 other means because of the condition of the fragments;
				(2)are unclaimed
			 after a reasonable period of time;
				(3)are identified and authorized for
			 internment in the Tomb of Remembrance by the person designated under section
			 1482(c) of title 10, United States Code, to direct disposition of the remains
			 of the member; or
				(4)are designated as
			 No Further Pursuit remains.
				(d)Source of funds
			 for establishmentTo cover
			 the costs to be incurred to establish the Tomb of Remembrance, the Secretary of
			 Defense shall transfer the necessary funds from the account of the Office of
			 the Secretary of Defense to the account of the Secretary of the Army used to
			 fund operation and maintenance of Arlington National Cemetery.
			
